Felton, Chief Judge.
This was an action for damages instituted by Mrs. Marveen Patterson against Sue Carpenter, doing business as Sue’s Beauty Shop, to recover damages for the alleged negligent application of a cold wave to the plaintiff’s hair by an employee of the defendant. The court awarded a nonsuit and the plaintiff excepted.
*890One of the specifications of negligence was that the employee applied a chemical cold wave preparation to the plaintiff’s hair and scalp and left it on for one hour and a half which was alleged to be an unreasonable length of time. The evidence was in sharp conflict on the question whether the preparation was allowed to remain on the plaintiff’s head for an unreasonable length of time, but the evidence would have authorized a verdict for the plaintiff since the jury would have been authorized to find by a preponderance of the evidence that every reasonable hypothesis was excluded other than that the defendant’s employee applied the chemical cold wave solution to plaintiff’s hair and scalp and left it on for an unreasonable length of time and until it burned the plaintiff’s skin. See Hall v. Ivey, 78 Ga. App. 815 (52 S. E. 2d 544).
The court erred in granting a nonsuit.

Judgment reversed.


Quillian and Nichols, JJ., concur.